Barnard, P. J.:
The injunction order does not enjoin the officers of the government. It operates only upon the party enjoined. The postmaster is left free to deliver letters, but a party who has been deprived of property may reclaim it, and if it be in a letter addressed to one who cannot, as against the sender, rightly take it, he may be enjoined from receiving it until it can be determined which is entitled to the property in the letter. In the case presented the defendants have acquired by fraud large sums of money from the plaintiff. These sums are inclosed in letters registered and addressed to defendants, or some of them, and sent through the post-office and not yet delivered. The defendants are of no pecuniary *159responsibility. There is a clear case for equitable interference by injunction ; without it the plaintiff will be cheated out of property not yet delivered. > ' •
It was competent for the judge to permit the reading of the deposition of E. Zellenkoff and others, taken in Belgium, upon the motion to vacate the injunction. The complaint was wholly upon information and belief, and verified by the Belgian consul. ■'.There is no denial made by the defendants or either of them. The ; motion to vacate was made upon the papers only upon which the injunction was granted. In furtherance of justice it was proper to read the sources of information upon which the counsel formed his belief, that the complaint ivas trae.
Order affirmed, with costs and disbursements.
Gilbert and Dykman, JJ., concurred.
Order continuing injunction affirmed, with costs and disbursements.